



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Ecobase Enterprises Inc. v. Mass Enterprise Inc.,









2017 BCCA 29




Date: 20170120

Docket: CA42199

Between:

Ecobase
Enterprises Inc.

Respondent

(Plaintiff)

And

Mass Enterprise
Inc. and
Seyed Siamek Mirmohamaddi Tehrani

Appellants

(Defendants)






Before:



The Honourable Mr. Justice Groberman

The Honourable Mr. Justice Harris

The Honourable Madam Justice Fenlon




On appeal from:  An
order of the Supreme Court of British Columbia, dated August 28, 2014 (
Ecobase
Enterprises Inc. v. Mass Enterprise Inc.
, 2014 BCSC 1652, Vancouver Docket No. S113271).




Counsel for the Appellants:



D.K. Georgetti





Counsel for the Respondent :



C.N. Mangan





Place and Date of Hearing:



Vancouver, British
  Columbia

October 7, 2016





Place and Date of Judgment:



Vancouver, British
  Columbia

January 20, 2017









Written Reasons by:





The Honourable Madam Justice Fenlon





Concurred in by:





The Honourable Mr. Justice Groberman

The Honourable Mr. Justice Harris








Summary:

The appellants contend the
trial judge provided insufficient reasons to explain his finding that
promissory estoppel did not apply. Held: appeal dismissed. The reasons provided
by the judge adequately explain his findings and permit appellate review when
read in the context of the record. The judge was not required to address each
piece of evidence relied on by the appellants at trial to establish the
elements of promissory estoppel.

Reasons for Judgment of the Honourable
Madam Justice Fenlon:

Introduction

[1]

The appellants challenge the sufficiency of the trial judges reasons for
his finding that they could not rely on promissory estoppel as a defence to the
respondents claim for repayment of a loan.

Background

[2]

The underlying dispute arose out of business dealings between the
respondent Ecobase Enterprises Inc. and the appellant Mass Enterprises Inc. Ecobase
was controlled by Raoof Parvaresh and his son Shervin Parvaresh. Mass was
controlled by the appellant Siamek Tehrani and his son Arman Tehrani. The trial
judge described the parties dealings this way:

[2]        In August 2008 [the two companies] entered into a Joint
Venture Agreement to purchase and develop land in New Westminster with each
company contributing $150,000. To make its investment Mass borrowed $150,000
from Ecobase.

[3]        In a document entitled addendum to joint venture
agreement Promissory note the $150,000 loan with interest at 10% per annum was
agreed to be repaid within a year from August 27, 2008. Seyed Siamek
Mirmohamaddi Tehrani (Mr. Tehrani), the principal of Mass agreed to give
a personal cheque for $165,000 to Ecobase as a guaranty of the repayment of
this account, dated for August 27, 2009. If Mass was not able to repay the
loan with interest on August 27, 2009, the date of repayment would be extended
to February 27, 2010 with interest continuing at 10% per annum. If the February
27, 2010 date for repayment was not met, Mass agreed to transfer its one-half
interest in the New Westminster property to Ecobase at market price and if the
property value will be less than its final liability amount (loan + interest),
the balance of the loan needs to be paid in cash .



[5]        A question arose at
the trial about whether the $165,000 guaranty cheque was actually given by Mr. Tehrani
to Ecobase. In his amended response to civil claim in the Ecobase action, Mr. Tehrani
denies he executed any guaranty of $150,000 loan but does admit that he
provided a cheque to [Ecobase] in the amount of $165,000 to stand as security
for the obligation of Mass to pay this sum of $150,000 to [Ecobase].

[3]

Eventually the joint venture to develop the New Westminster property
failed. In February 2010, the parties made a handwritten notation on the joint
venture agreement: this contract is cancelled and void. The appellants took
the position that they were no longer required to repay the loan. The trial
judge described the dispute this way:

[6]        Mass and Mr. Tehrani allege the debt has been
satisfied in full by a later agreement whereby Mr. Tehrani would sell
50% of the shares in Jupiter Café Ltd. (Jupiter) to the principal of Ecobase Mr. Parvaresh
for the sum of $250,000. The purchase would be accomplished by Ecobase treating
the $150,000 loan as paid in full and the remaining $100,000 would be paid
from profits expected to be earned from the business of Jupiter Café Ltd.,
failing which $100,000 will be paid by [Mr.] Parvaresh to [Mr.] Tehrani on or
before June 29, 2010. The business of Jupiter was a restaurant in Vancouver.

[7]        The proposed agreement regarding Jupiter was
intended to allow Arman Tehrani (Arman) and Shervin Parvaresh (Shervin),
the respective sons of Mr. Tehrani and Mr. Parvaresh, to work
together to manage the restaurant. An injection of cash was needed for
renovations.

[8]        Mr. Parvaresh
asked Mr. Tehrani to provide financial records to support a $500,000 value
for the restaurant. He was informed that no records existed apart from some spreadsheets
that had apparently come from the previous owner Mr. Hedayati.

[4]

Mr. Parvaresh and Mr. Tehrani exchanged written proposals
concerning the sale of a 50 per cent interest in the Jupiter Café to Ecobase. Each
also contributed funds to renovate the restaurant. In May 2010, Mr. Parvaresh
rejected Mr. Tehranis proposed terms. He also demanded repayment of the
loan relating to the New Westminster property. Mass did not repay the loan. The
restaurant continued to lose money and closed its doors in 2011.

At trial

[5]

At trial, Mass raised two defences to Ecobases claim for recovery of
the loan. Primarily, Mass asserted that Ecobase had entered into a binding
agreement to purchase an interest in Jupiterand had forgiven the loan as part
of the purchase price. In the alternative, Mass pleaded that Ecobase was estopped
by its conduct from enforcing its right to repayment of the loan.

[6]

The trial judge concluded the parties had not reached an agreement for
the purchase and sale of an interest in Jupiter. He then dealt summarily with the
alternative defence of estoppel:

[13]      Mass relies on the
doctrine of promissory estoppel to preclude Ecobase from enforcing the loan. To
rely on this doctrine Mass must point to words or conduct on the part of
Ecobase that are unambiguously intended to alter the relationship between the
parties such that, Mass would be entitled to treat its obligation to pay the
loan to have ended:
Maracle v. Travellers Indemnity Co. of Canada
,
[1991] 2 S.C.R. 50. I cannot find Mr. Parvaresh spoke such words or
conducted himself towards Mr. Tehrani to that effect. If there was to be
forgiveness of the $150,000 loan, it was contingent on an agreement between Mr. Parvaresh
and Mr. Tehrani for the former to purchase shares in Jupiter, and that
never happened. In my view the doctrine of promissory estoppel plays no role in
this matter.

On appeal

[7]

The sole issue on appeal is whether the trial judges reasons addressing
the estoppel defence are sufficient to permit appellate review. The test for
sufficiency of reasons is set out in
K.L.K. v. E.J.G.K.,
2011 BCCA 276:

[25]      The function of reasons
in the civil context is to justify and explain the result, to tell the losing
party why he or she lost, to provide for informed consideration of the grounds
of appeal, and to satisfy the public that justice has been done:
F.H. v.
McDougall
, 2008 SCC 53, [2008] 3 S.C.R. 41.

A failure to give adequate reasons is not a free-standing
basis for appeal. Nor can an appellate court intervene merely because it
believes the trial judge did a poor job of expressing himself:
F.H. v.
McDougall
, 2008 SCC 53 at para. 99.

[8]

In
R. v. Walker,
2008 SCC 34, Binnie J. described the approach to
be taken by an appellate court assessing the sufficiency of reasons this way:

[20]       Reasons are
sufficient if they are responsive to the cases live issues and the parties
key arguments. Their sufficiency should be measured not in the abstract, but as
they respond to the substance of what was in issue. The duty to give reasons should
be given a functional and purposeful interpretation and the failure to live up
to the duty does not provide a free-standing right of appeal or in itself
confe[r] entitlement to appellate intervention ([
R. v. Sheppard
, 2002
SCC 26] para. 53).

[9]

Finally, as this Court observed in
Shannon v. Shannon
, 2011 BCCA
397, a decision should not be set aside if the record permits meaningful
appellate review:

[9]        It is now settled law that there is no
free-standing right of appeal on the adequacy or sufficiency of a judges
reasons. Moreover,
even where the logical connection between the evidence
and the decision cannot be discerned (i.e., the reasons are objectively
inadequate), appellate intervention will not be justified if the record itself
permits meaningful appellate review
. This is evident from the comments of Mr. Justice
Bastarache and Madam Justice Abella, for the majority of a five-judge panel in
R.
v. Gagnon,
2006 SCC 17, [2006] 1 S.C.R. 621:

[13]      ... Finding an error of law due to insufficient
reasons requires two stages of analysis: (1) are the reasons inadequate; (2) if
so, do they prevent appellate review? In other words, the Court [in
Sheppard
]
concluded that even if the reasons are objectively inadequate, they sometimes
do not prevent appellate review because the basis for the verdict is obvious on
the face of the record. But if the reasons are both inadequate and inscrutable,
a new trial is required. [Emphasis added.]

[10]

I turn now to the adequacy of the reasons relating to estoppel in this
case. As set out in
Maracle v. Travellers Indemnity Co. of Canada
,
[1991] 2 S.C.R. 50 at 57, a party seeking to rely on promissory estoppel must
establish four elements:

1.       an existing legal
relationship;

2.       a
promise or assurance made by the other party and intended to affect their legal
relationship;

3.       reliance on the
promise or assurance; and

4.       a change in position
to the partys detriment.

[11]

The trial judge found Mass had failed to establish the second element,
i.e., that Ecobase had made a promise or given an assurance to Mass intended to
affect their legal relationship. Since Mass was required to prove each of the
four elements, that failure put an end to the defence and the judge did not
address the other elements.

[12]

I note that the issue on appeal is not whether the trial judge erred in finding
that Ecobase did not make an unequivocal representation to Mass, but rather whether
he adequately explained why he came to that conclusion. Mass argues that the
primary deficiency in the reasons is the judges failure to address evidence
that Ecobase returned the $165,000 cheque Mass had provided as security for the
loan.

[13]

In oral submissions on appeal, Mass initially described that event as a
clear and unequivocal representation that the loan was repaid. Mass argued the
return of the cheque was particularly important in light of the provision in
the addendum to the joint venture agreement which provided:



Mr. Siamak Tehrani gives a personal cheque with the
amount of CAN$165000 to EcoBase as a guaranty of the repayment of this amount,
dated for August 27, 2009.
The check will be returned to Mr. Tehrani
after the complete repayment of the loan
. [Emphasis added.]



[14]

However, Mass acknowledged that it did not rely on this evidence as a
standalone issue at trial. Mass further acknowledged that because Ecobase denied
the cheque had been returned, the testimony supporting its return was given less
emphasis than other uncontested evidence Mass relied on to establish promissory
estoppel. Mass says nonetheless that it was an important part of its case and the
judge was invited to make a finding on it.

[15]

In my view, the record demonstrates that the return of the cheque was a
relatively minor part of the evidence tendered by Mass to establish that
Ecobase had promised to forgive the loan. The trial took place over thirteen
days. Only a few of the 645 pages of transcribed evidence address return of the
cheque.

[16]

In cross-examination, Shervin Parvaresh denied that he gave the cheque
back to Arman Tehrani:

Q         By February 20th of 2010, Im going to suggest
to you, you had returned the $165,000 cheque that Arman Tehrani had given you. Is
that true or untrue?

A          Thats not true.

*
* *

Q         Okay. And you have -- well, okay, I got that. In
late June and July of 2009, late June or July of 2009, Arman Tehrani asked you
to return the cheque that he had given you. And I pause there to say I know youve
already told me that he didnt give you a cheque for $165,000. I know that. But
I want to put something to you, in any event, all right?

A          Okay.

Q         Im going to suggest to you that in -- in June
or July of 2009, Mr. Tehrani asked you to return to him the cheque for
$165,000 that he had given you earlier with respect to the loan on the New
Westminster property. Is that true or untrue?

A          That is definitely completely false.

Q         Completely false?

A          There was no cheque.

Q         And Im going to suggest to you that you
returned that cheque to him in Abbas Khalil[i]s autobody shop in North
Vancouver. And Mr. Khalil[i] was present when that occurred. Is that true
or untrue?

A          That is completely untrue. I dont know the
guy, Abbas Khalil[i].

Q         And I think your evidence earlier is, and feel
free to correct me if Ive got this wrong, but your evidence is that with 95
percent certainty, youve never met Mr. Khalil[i] before?

A          Yeah, thats true.

Q         And you -- and youve never taken your car --
again, with 95 percent certainty, youve never taken your car there to have it
fixed?

A          Yeah, thats
true.

[17]

Arman Tehranis evidence in chief on this issue was as follows:

Q         Okay, you said that you thought that you had a
deal.

A          Yes.

Q         And as part of this deal you said you
understood the loan for $150,000 was forgiven?

A          Yes.

Q         And pursuant to the promissory note, I believe
you said that you gave Shervin a personal cheque in the amount of $165,000.

A          Yes.

Q         Okay. What happened to that cheque?

A          I got it back. Shervin gave it back to me.

Q         Okay. Can you explain the circumstances around
that?

A          Yes. Me and Shervin met at Jupiter one day. We
took Shervins car to a repair shop in North Shore to get it repaired and then
we went back to Jupiter and several hours later we came back to pick up his car
and while we were -- while we were waiting to get his car back, Shervin gave me
the cheque.

Q         Was anyone else present when he gave you the
cheque back?

A          Yes.

Q         Who?

A          The owner of the auto shop --

Q         Okay.

A          -- which is also my -- used to be my soccer
coach.

Q         And whats his name?

A          Abbas.

Q         And his last name?

A          Khalili.

Q         What did you do with that cheque?

A          I destroyed it.

Q         Okay. And did you later have a conversation
with Mr. Khalili about this?

A          Yes.

Q         Can you describe that conversation?

A          He -- later he
asked me what that cheque was when I -- I think I saw him at soccer or
somewhere and he asked me what the cheque was, and I told him it was in
relation with Jupiter --

[18]

Abbas Khalilis evidence in chief was as follows:

Q         Okay. Now, I assume that you
had a look at Mr. Parvareshs car?

A          They left the car with us in
order to examine, and then they left together.

Q         And did they later return?

A          They came back, yes, later.

Q         And when they were in your
auto repair shop and in your presence, did you hear a conversation between
them?

A          They came to my office waiting
for the car to be repaired or completed. They were discussing matters relating
to the renovation or repairs to Jupiter Café.

* * *

Q         And did you make any other observations while
this conversation was going on?

A          At the time that they were discussing in that
-- in my office, I saw a cheque was given by Shervin to Arman, yes.

Q         Did you see for how much the cheque was
written for, the amount of the cheque?

A          I did not.

Q         Did you see the date on the cheque?

A          I did not.

Q         Did you see the signature on the cheque?

A          I did not.

Q         Did you make any observation of what Mr. Tehrani
did with the cheque?

A          I was not then aware, but a week later when
Arman came for some practice --

Q         Just a moment, Ill stop you there. But my
question was did you see what Mr. Tehrani, Arman Tehrani did with the
cheque that was handed to him by Shervin Parvaresh?

A          I did not become aware of anything at the
time -- at that time that they were in my office.

Q         Did you later have a conversation with Arman
Tehrani?

A          A week later,
during practice, soccer practice. I talked to Arman. I asked him what happened
to your -- that matter you were discussing about Jupiter. Arman told me that we
have the participated together in that Jupiter Café. And the cheque which was
given to me was in respect of -- about a property in which they had previously
shared. And participated together.

[19]

It is apparent from the materials before us that evidence of the return
of the cheque played only a minor role in the appellants assertion that they
could establish a representation by Ecobase. The thrust of the factum is that
Ecobase,
by its conduct generally,
led Mass to believe they had a deal concerning
the Jupiter restaurant, which included forgiveness of the loan. The following
paragraphs from the appellants factum are illustrative:

43.       The appellants submitted at trial that the
respondent was estopped from enforcing the Addendum to the Joint Venture
Agreement requiring repayment of the Loan because the appellants had relied to
their detriment on the representations made by the Parvareshs, by their words
and by their conduct, that the Loan was forgiven.
The appellants submitted
at trial that the conduct of the parties from June of 2009 until the dispute
herein arose is consistent with the conclusion that Arman, Siamak, Raoof and
Shervin all believed that they had an agreement on shared ownership of Jupiter
and that the Loan had been forgiven.



88.       Whether or not there
was
consensus ad idem
on the terms of an agreement respecting Jupiter,
Raoof
and Shervin, conducted themselves as though there was such an agreement and the
Loan had been forgiven.
For the purposes of the estoppel defence, it is
irrelevant whether an agreement had in fact been reached. [Emphasis added.]

[20]

Mass allegation that Shervin Parvaresh had returned the cheque was part
of a litany of conduct the appellants relied on to establish that Ecobase had
made a promise to forgive the loan:

(a)        Raoofs assurance that
the Loan was to be forgiven is stated in both versions of the [proposed] agreement
(the Parvaresh Version and the Handwritten Contract);

(b)        Raoof and Shervin by
their actions and words after June of 2009 acted as though they had acquired an
ownership share in Jupiter and were partners with the Tehranis. In particular,
in many contemporary written communications the Parvareshs referred to
themselves as owners/partners in Jupiter. It was only in May of 2010 as Jupiter
was in danger of failing that Raoof asserted there was no agreement and that
the Loan remained payable;

(c)        in contrast to Raoofs
testimony that Siamak had told him in the summer of 2009 that he was unable to
repay the Loan because of a lack of financial resources, on July 6, 2009 Siamak
loaned Raoof $200,000 which was repaid on July 9, 2009 without any mention by
Raoof of repayment of the Loan;

(d)        in July/August of 2009
Arman testified that Shervin retuned the Guarantee Cheque to him;

(e)        in August of 2009 Raoof
advanced the $75,000 to Jupiter as called for in both versions of the agreement
($75,000 being Raoofs half of the $150,000 to be allocated for renovations to
the restaurant pursuant to both versions of the agreement);

(f)         by August of 2009
Siamak contributed $90,000 to Jupiter;

(g)        from the summer of 2009,
Shervin acted as though he was an owner of Jupiter. In particular he assumed an
administrative role respecting its operations. Shervins testimony to the
contrary was contradicted by the testimony of both Sunny and Arman as well as
the entirety of the contemporaneous written communications among the parties,
including Shervins Apology Email;

(h)        the Due Date for the
Loan (August 27, 2009) passed with no demand for repayment from the Parvareshs
nor any request to explain any unexpected situation as set out in the
Addendum to invoke the extension;

(i) respecting Sunnys involvement
in Jupiter:

(i) Sunny testified that he would
not have invested in Jupiter if Shervin (or his family) did not own shares in
Jupiter;

(ii) contrary to Shervins
testimony, Sunny testified that Shervin told him that Shervin (or his family)
owned shares in Jupiter;

(iii) Sunny stated that the Bank
Draft which Shervin held was only to be released to Jupiter if the parties
agreed to the terms of the Temporary Shareholders Agreement;

(iv) Sunnys evidence is supported
by all of the contemporaneous correspondence as well as Armans testimony.

(j)         the Extended Due Date
(February 27, 2010) passed without any demand for repayment of the Loan by the
Parvareshs;

(k)        on or about February 20,
2010, Shervin executed the written Cancellation of the Joint Venture Agreement
on behalf of Ecobase within a week of the Extended Due Date, without mention of
any obligation to repay the Loan;

(l)         Raoof first raised the
issue of repayment of the Loan in email communication in May of 2010 (3 months
after the Extended Due Date) and only after the parties became embroiled in a
dispute about the future and direction of Jupiter; and

(m)       Ecobase made no demand on Mass to pay the Loan
until September of 2010 (6 months after the Extended Due Date) and only after
it became clear that the business of Jupiter would fail.

[21]

A trial judge is not required in his or her reasons to refer to all of
the evidence tendered by the parties. In the context of this case as it was
presented and argued at trial, it is not surprising that the judge did not
expressly address whether the cheque had been returned and, if so, its
significance to the defence of promissory estoppel.

[22]

In addition, the reasons must be read in the context of Ecobases
position at trial that a conditional promise cannot, by definition, be unequivocal.
Ecobase argued that the conduct Mass relied on reflected nothing more than its
intention to forgive the loan
if the parties reached a deal
on Jupiter.

[23]

Ecobase relies on
Irwin (Re)
(1993), 79 B.C.L.R. (2d) 120 (S.C.).
In that case, the debtor made an informal proposal to his creditors for an
orderly repayment of the various amounts he owed. As part of that proposal, the
bank agreed to forgive interest due after a certain date if the debtor paid the
balance of the loan in full. The debtor paid 90 per cent of the balance before
declaring bankruptcy. In the bankruptcy proceedings, the bank claimed the
remaining balance and the interest it had promised to forgive. The debtor
argued the bank was estopped from claiming that interest because it had agreed
to forego it in exchange for repayment of the balance, and the debtor had
relied on that promise to his detriment, paying off almost all of the loan
before making an assignment into bankruptcy.

[24]

MacDonald J. concluded:

(a)
The representation on
which the estoppel is based must be clear and unambiguous and must not be
conditional.
(See,
Engineered Homes v. Mason
(1983) 146 D.L.R. (3d)
577 (S.C.C.) at p. 581.) No such unequivocal promise was made by the Bank
in this case.
I have already found that its covenant to release Irwin was
conditional upon payment in full
of the September 30, 1982 balance in
accordance with the terms of the proposal. There is no suggestion of any
subsequent representation by the Bank to the contrary. [At p. 5.] [Emphasis
added.]

[25]

In the present case, as in
Irwin,
the trial judge found the alleged
representation by conduct (which included all of the conduct alleged at trial
with no particular emphasis on the return of the cheque), was tied to and
conditional on the parties reaching an agreement whereby Ecobase would purchase
an interest in the restaurant. I repeat here the judges finding in this regard:

[13]      Mass relies on the
doctrine of promissory estoppel to preclude Ecobase from enforcing the loan. To
rely on this doctrine Mass must point to words or conduct on the part of
Ecobase that are unambiguously intended to alter the relationship between the
parties such that, Mass would be entitled to treat its obligation to pay the
loan to have ended:
Maracle v. Travellers Indemnity Co. of Canada
,
[1991] 2 S.C.R. 50. I cannot find Mr. Parvaresh spoke such words or
conducted himself towards Mr. Tehrani to that effect.
If there was to
be forgiveness of the $150,000 loan, it was contingent on an agreement between Mr. Parvaresh
and Mr. Tehrani for the former to purchase shares in Jupiter, and that never
happened. In my view the doctrine of promissory estoppel plays no role in this
matter
. [Emphasis added.]

[26]

The appellants do not challenge the judges finding that Ecobase did not
make an unequivocal representation to Mass. They challenge only the sufficiency
of the judges reasons. In my view, the reasons read in the context of the
record as a whole adequately explain the why of the finding on estoppel and
permit appellate review. I would accordingly dismiss the appeal.

The
Honourable Madam Justice Fenlon

I AGREE:

The Honourable
Mr. Justice Groberman

I AGREE:

The Honourable
Mr. Justice Harris


